                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )         No. 18-00036-01/02-CR-W-BCW
                                              )
SHAWN BURKHALTER, and                         )
JOSHUA NESBITT,                               )
                                              )
                      Defendants.             )


                                             ORDER

       On January 10, 2020, the government filed a Motion for Issuance of Subpoena Duces

Tecum Pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure (Doc. #341). The motion

requests that the Court issue subpoenas duces tecum directing the Jackson County Detention

Center, the Platte County Detention Center, the CoreCivic Detention Center (Leavenworth), the

Caldwell County Detention Center, and the St. Clair County Jail to provide:

       all records related to defendants Burkhalter and Nesbitt, including but not limited
       to: records maintained in the central or institutional file; records pertaining to
       medical and/or psychiatric treatment, requested treatment or evaluation; and
       incident and disciplinary reports. The requested subpoenas also seek audio and/or
       video recordings of any incident in which Burkhalter or Nesbitt was involved.

(Id. at 5.) The attachments to the subpoenas provide in part:

       This subpoena seeks production of all records including, but is not limited to,
       records maintained in the central or institutional file, records pertaining to medical
       and/or psychiatric treatment, requested treatment or evaluation, and records arising
       from any incident, or other event involving violent, aggressive or noncompliant
       behavior or resulting in any form of discipline.

                                                  ***




        Case 4:18-cr-00036-BCW Document 554 Filed 08/13/20 Page 1 of 5
       THIS SUBPOENA DOES NOT REQUEST PRODUCTION OF AUDIO
       RECORDINGS OF TELEPHONE CALLS ON WHICH BURKHALTER
       AND/OR NESBITT PARTICIPATED

(Attachments to Subpoenas;1 Docs. #341-2, #341-4, #341-6, #341-8, #341-10.)

       As stated in the government’s motion: “Rule 17(c) requires that (1) the subpoenaed

documents are relevant, (2) they are admissible, and (3) they have been requested with adequate

specificity. See United States v. Hang, 75 F.3d 1275, 1283 (8th Cir. 1996) (citing United States v.

Nixon, 418 U.S. 683, 699-700 (1974)).” (Government’s Motion for Issuance of Subpoena Duces

Tecum at 5; Doc. #341.) The Hang case sets forth the following with respect to the district court’s

refusal to authorize the issuance of the requested subpoenas duces tecum:

               We do not feel that the district court abused its discretion in declining to
       authorize the issuance of the subpoenas duces tecum. See United States v. Kalter,
       5 F.3d 1166, 1169 (8th Cir. 1993) (stating that a decision whether to quash a
       subpoena for documents is committed to the district court’s discretion). The
       Supreme Court established long ago that Rule 17(c) “was not intended to provide
       an additional means of discovery.” Bowman Dairy Co. v. United States, 341 U.S.
       214, 220 (1951). Thus, in order to warrant the issuance of a subpoena duces tecum,
       a party must show that “(1) the subpoenaed document is relevant, (2) it is
       admissible, and (3) it has been requested with adequate specificity.” United States
       v. Arditti, 955 F.2d 331, 345 (5th Cir.) (citing United States v. Nixon, 418 U.S. 683,
       700 (1974), cert. denied, 506 U.S. 998 (1992); see also Kalter, 5 F.3d at 1169.
       Notably, “[t]hese specificity and relevance elements require more than the title of
       a document and conjecture as to its contents.” Arditti, 955 F.2d at 345. In our
       opinion, Hang failed to carry his burden as to any of these three elements. To be
       sure, Hang’s subpoenas did not even identify by name the documents desired, and
       his request is replete with conjecture as to the contents of the materials that might
       have turned up.

              At most, Hang’s broad request exemplified his “mere hope” that the desired
       documents would produce favorable evidence, and a Rule 17(c) subpoena cannot
       properly be issued upon a “mere hope.” See United States v. Cuthbertson, 630 F.2d
       139, 146 (3d Cir. 1980) (“We do not think that [a] ‘mere hope’ justifies enforcement
       of a subpoena under [R]ule 17(c).”), cert. denied, 449 U.S. 1126 (1981). The


1
 While the Attachments to Subpoenas are titled “Attachment to Federal Grand Jury Subpoena,”
the government is not seeking grand jury subpoenas.
                                               2




        Case 4:18-cr-00036-BCW Document 554 Filed 08/13/20 Page 2 of 5
        district court correctly characterized Hang’s subpoena request as a “pure total
        fishing expedition,” and we therefore conclude that the court appropriately refused
        to authorize the issuance of the subpoenas duces tecum.

Hang, 75 F.3d at 1283-84. See also United States v. Jackson, 155 F.R.D. 664, 668 (D. Kan. 1994)

(terms such as “any and all documents” or “including, but not limited to” are indicia of a fishing

expedition).

        The Court views the government’s requests as falling into three categories:

               1.      Records pertaining to defendants Burkhalter’s and Nesbitt’s medical
        and/or psychiatric treatment, requested treatment or evaluation;

               2.      Records arising from any incident, or other event involving violent,
        aggressive or noncompliant behavior or resulting in any form of discipline as to
        defendants Burkhalter and Nesbitt as well as all audio and/or video recordings of
        defendants Burkhalter or Nesbitt during any event for which an incident report was
        prepared; and

                3      Any other records regarding defendants Burkhalter and Nesbitt,
        other than audio recordings of telephone calls on which Burkhalter and/or Nesbitt
        participated.

The Court will address each of these categories of requests.

        I.      Medical and Psychiatric Records

        The government “expects that the defense will present mental health evidence bearing on

impaired capacity and disturbance” at the potential penalty-phase proceeding. (Government’s

Motion for Issuance of Subpoena Duces Tecum at 7; Doc. #341.) The government argues:

                If the defense gives Rule 12.2(b) notice, as expected, the information sought
        by the requested subpoenas will be crucial to the penalty phase of this case. The
        detention facilities’ observations of the defendants, including by medical staff, will
        be probative of the defendants’ mental conditions, a mitigating factor the
        Government expects to confront.

(Id. at 7-8.)



                                                  3




          Case 4:18-cr-00036-BCW Document 554 Filed 08/13/20 Page 3 of 5
        Initially, the Court notes that the government has offered no reason for why it is seeking

medical records, other than those medical records which are probative of the defendants’ mental

conditions. Thus, the government has failed to establish why medical records which do not relate

to the defendants’ mental conditions are evidentiary and relevant. As to those medical and

psychiatric records which may be probative of the defendants’ mental conditions, the Court finds

the instant request for subpoenas to be premature and based upon speculation in that defendants

Burkhalter and Nesbitt have not yet filed a Rule 12.2 notice. The government acknowledged in

its reply brief, “[defendants Burkhalter and Nesbitt] may have a privilege interest in mental health

records” and “[t]hey will waive the privilege when and if they put their mental condition at issue

in the case.” (Government’s Reply to Defense Opposition to Motion for Rule 17(c) Subpoena at

2; Doc. #358.) Since the defendants have not yet put their mental conditions at issue in the case,

the Court must deny the government’s request for the issuance of subpoenas for these records at

this time.

        II.    Incident and Disciplinary Records

        The non-statutory aggravating factor of future dangerousness (as demonstrated by acts of

misconduct and violence while in custody) is an issue in the case against both defendants

Burkhalter and Nesbitt. (Notice of Intent to Seek Death Penalty (Doc. #240) at 3, 5.) The Court

finds that the incident and disciplinary records of defendants Burkhalter and Nesbitt, including all

audio and/or video recordings of defendants Burkhalter or Nesbitt during any event for which an

incident report was prepared, are directly relevant to the issue of future dangerousness, would be

admissible at the potential penalty-phase proceeding, and have been requested with adequate

specificity. Therefore, the Court will grant the government’s request for the issuance of subpoenas


                                                 4




         Case 4:18-cr-00036-BCW Document 554 Filed 08/13/20 Page 4 of 5
for these records.

       III.    Other Records

       The Court finds that the government has failed to meet the requirements of relevance and

specificity for the remaining requests for “records maintained in the central or institutional file,”

as well as the catch-all of “all records related to Burkhalter and Nesbitt.” The government has

provided the Court with no listing of specific documents it is seeking through this request nor the

evidentiary nature of the requested records. The Court is forced to speculate as to what records

might be contained in the central or institutional files (as well as all other records) and as to the

relevance of those records. The request appears to exemplify the “mere hope” that the requested

records would produce favorable evidence, in other words a “fishing expedition.” The law is clear

that Rule 17(c) subpoenas are not to be used as a discovery device.

       Given the foregoing, it is

       ORDERED that the Government’s Motion for Issuance of Subpoena Duces Tecum Pursuant

to Rule 17(c) of the Federal Rules of Criminal Procedure (Doc. #341) is granted in part and denied

in part. Government counsel are authorized to prepare and serve subpoenas that are consistent

with this Order.



                                                       /s/ Lajuana M. Counts
                                                      Lajuana M. Counts
                                                      United States Magistrate Judge




                                                 5




         Case 4:18-cr-00036-BCW Document 554 Filed 08/13/20 Page 5 of 5
